 


Exhibit 10.11


November 8, 2017




Gran Tierra Energy International Holdings Ltd.
and Gran Tierra Luxembourg Holdings S.á.r.l.
c/o Gran Tierra Energy Inc.
900, 520 – 3rd Avenue S.W.
Calgary, Alberta
T2P 0R3


Attention: General Counsel


Amendment to the Share and Loan Purchase Agreement dated February 5, 2017, as
amended on May 30, 2017, June 22, 2017 and June 26, 2017 (the "Share and Loan
Purchase Agreement") between Gran Tierra Energy International Holdings Ltd.,
Gran Tierra Luxembourg Holdings S.Á.R.L. and Maha Energy AB.


Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed thereto in the Share and Loan Purchase Agreement.




Whereas:


1.
Purchaser has delivered the Final Closing Statement to Vendor on August 28, 2017
(the “Delivery Date”); and



2.
the Parties agreed pursuant to a letter agreement dated August 31, 2017
(“Amendment #4) which was further amended as of October 26, 2017 (“Amendment
#5”) to extend the time for the Vendors to review the Final Closing Statement,
and to provide a mechanism during this time for the Vendor to obtain clarifying
information from the Purchaser and for the Parties to engage in discussions to
attempt to resolve outstanding matters in connection with the Final Closing
Statement, without triggering the dispute mechanism provisions of subsection
2.9(b) of the Share and Loan Purchase Agreement;



3.
Amendment #5 provided for a period of seventy-three (73) days from the Delivery
Date, being a period ending November 9, 2017, for Vendor to review and agree or
dispute the Final Closing Statement;



4.
Amendment #5 provided that that seventy-three (73) day period could be extended
by mutual agreement of the Parties in writing;



5.
The Parties with to extend such period by an additional eight (8) days, to end
on November 17, 2017.



 



--------------------------------------------------------------------------------

2






Now therefore, the Parties agree, pursuant to Section 14.10 of the Share and
Loan Purchase Agreement, to amend the Share and Loan Purchase Agreement by
entering into this letter agreement (the "Sixth Amending Agreement") to delete
subsection 2.9(b) of the Share and Loan Purchase Agreement in its entirety and
replace it with the following:


The Vendor will have a period of eighty-one (81) days from the date of delivery
of the Final Closing Statement to review and agree or dispute the Final Closing
Statement. If the Vendor disputes the Final Closing Statement it must notify the
Purchaser in writing within the eighty-one (81) day period referred to above,
giving full details of each of the matters in dispute. During the eighty-one
(81) day period referred to above, the Vendors and Purchaser shall, prior to the
Vendors serving any written notice of their disagreement, use good faith efforts
to engage in without prejudice discussions regarding any potential disagreement
over the Final Closing Statement and Purchaser shall assist the Vendors in
verifying the amounts set forth in such Final Closing Statement as part of these
without prejudice discussions. The Final Closing Statement, or if applicable
such revised Final Closing Statement as agreed to in writing by the Vendors and
the Purchaser at the conclusion of such good faith efforts, shall constitute the
final and binding Final Closing Statement with respect to the Vendors unless the
Vendors have served written notice of their disagreement, including full details
of such disagreement, to the Purchaser within the eighty-one (81) day period
referred to above. The Parties may extend the above eighty-one (81) day period
by mutual agreement in writing. If the Final Closing Statement is disputed by
the Vendors, the Purchaser and the Vendors shall have a period of ten (10)
Business Days from the service of the notice of the Vendor's disagreement in
which to resolve the matters in dispute. During this period the Vendors and the
Purchaser may, by notice in writing, propose further adjustments and notify the
other of additional matters in dispute, but only where such additional
adjustments or matters arise out of any disagreement notified by the Vendor in
the original notice of dispute. At the end of such period, the Final Closing
Statement shall be revised to reflect any agreed adjustments. Payment of any
agreed adjustments, plus interest thereon at the Interest Rate from the Closing
Date to the payment date, shall be made within ten (10) Business Days following
agreement of the disputing Parties. If any matter remains in dispute at the end
of the ten (10) Business Day period referred to above (the "Disputed Amounts")
then, at the written request of either the Vendors or the Purchaser, an
Independent Auditor shall be promptly engaged to resolve such dispute and the
Independent Auditor shall be requested to render its decision without
qualifications, other than the usual qualifications relating to engagements of
this nature, within thirty (30) Business Days after the dispute is referred to
it. The decision of the Independent Auditor will be final and binding. The fees
and expenses of the Independent Auditor shall be for the sole account of the
Vendors, unless the Independent Auditor's decision is to the benefit of the
Vendors by at least $250,000.00, in which circumstance the fees and expenses of
the Independent Auditor shall be borne in their entirety by the Purchaser.




--------------------------------------------------------------------------------

3




 
The Parties agree that the foregoing amendments are effective as of the date
first above written.
Except as modified by this Sixth Amending Agreement, the terms of the Share and
Loan Purchase Agreement are hereby ratified and confirmed and any reference to
the Share and Loan Purchase Agreement shall be deemed to be the Share and Loan
Purchase Agreement as amended by this Sixth Amending Agreement.
This Fifth Amending Agreement shall be governed by, construed and enforced in
accordance with the laws in effect in the Province of Alberta and the federal
laws of Canada applicable therein.
This Sixth Amending Agreement may be executed in any number of counterparts with
the same effect as if all signatories to the counterparts had signed one
document. All counterparts shall together constitute and be construed as one
instrument. For avoidance of doubt, a signed counterpart provided by way of
facsimile transmission or other electronic means shall be as binding upon the
Parties as an originally signed counterpart.


This Sixth Amending Agreement has been duly executed by the Parties as of the
date first above written.
GRAN TIERRA ENERGY INTERNATIONAL HOLDINGS LTD.
MAHA ENERGY AB


Per: /s/ Adrian Coral                                      
   Name: Adrian Santiago Coral Pantoja
Title: Director
Per: /s/ Jonas Lindvall                                     
Name: Jonas Lindvall
Title: Chief Executive Officer







GRAN TIERRA LUXEMBOURG HOLDINGS S.Á.R.L.


 
Per: /s/ Adrian Coral                                       
Name: Adrian Santiago Coral Pantoja
Title: Authorized Manager A





Signature page to the Sixth Amending Agreement


